Citation Nr: 0900194	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-03 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to May 
1967.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for PTSD. 

The veteran appeared and testified at a Board hearing held in 
October 2008.  


FINDING OF FACT

The veteran has a present diagnosis of PTSD that is linked to 
exposure to enemy attacks during his service in Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Given the favorable outcome, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Analysis

The veteran alleges that he suffers from PTSD that he 
incurred in service.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138.  Regardless of 
whether the veteran is determined to have engaged in combat, 
a veteran is still required to show evidence of a current 
disability and a link between that current disability and 
service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's DD-Form 214 shows the veteran served as a 
general vehicle repairman during his service.  Service 
personnel records show that his primary duties consisted of 
various mechanic assignments at military hospitals.  The 
veteran served in Vietnam from June 1966 to May 1967 in a 
medical company.  He received, in pertinent part, the 
National Service Defense Medal, the Vietnam Service Medal and 
the Vietnam Campaign Medal.  

Service medical records do not reference the veteran 
complaining of or being treated for PTSD.  

A July 2005 psychiatry outpatient note indicates the veteran 
told a VA doctor that he has had a problem with sleeping 
since at least the early 90s.  He described carrying bodies 
and seeing a lot of wounded soldiers and reported his unit 
was hit by mortar three times.  Along with his sleep 
disturbance, the VA doctor noted the veteran had mild 
depression, and diagnosed him with PTSD, delayed.  VA medical 
records also indicate the veteran complained of recurrent 
thoughts and flashbacks to his experiences in Vietnam and 
attended a PTSD skills group starting in January 2006.  
According to a March 2006 VA psychiatry psychotherapy group 
note the goal of the group was to educate regarding PTSD and 
teach cognitive behavioral skills for managing PTSD symptoms 
and related problems.  The veteran was again diagnosed with 
PTSD in April 2006 in another medical note.  

Accordingly, the veteran does have a present diagnosis of 
PTSD.  

DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.  38 C.F.R. § 4.125(a).

The veteran contended at the October 2008 Board hearing and 
at a March 2006 RO hearing that his traumatic event involved 
exposure to incoming rocket fire and mortar attacks while he 
was stationed at or near the Pleiku air base at the 18th 
Surgical Hospital in Vietnam.  The evidence includes a 
statement from the veteran's colleague who wrote that he 
served with the veteran at Pleiku.  The colleague wrote in a 
May 2006 letter that the veteran would accompany him in 
vehicle convoys that would often come under enemy fire.  The 
colleague also noted the veteran would help remove the dead 
and wounded from helicopters.  In addition, official records 
confirm that Camp Holloway, Pleiku was under enemy attack in 
early January 1967.  Although there is no confirmation that 
the veteran was in the vicinity of the assault on Pleiku, the 
Board concludes that the official records and the colleague's 
statement raise at least a reasonable doubt as to the 
veteran's exposure to the stressors claimed.

Accordingly, the Board concedes that the veteran was exposed 
to a traumatic event based on his service record combined 
with the statement of the veteran's colleague.  38 U.S.C. § 
1154( b) (West 2002).  

Although the evidence does not contain a medical opinion 
directly linking the veteran's PTSD to his service, the 
evidence notes that the veteran has stated he has recurrent 
thoughts and flashbacks to his Vietnam experiences and the 
diagnosis of PTSD was given after his description of events 
in Vietnam.  The Board concludes that his diagnosed PTSD is 
reasonably related to the stressors he experienced in 
service.  

In view of the totality of the evidence, the Board finds that 
it is at least as likely as not that PTSD was incurred in 
active service.  By extending the benefit of the doubt to the 
veteran, service connection is warranted.  See 38 C.F.R. 
§ 3.102.





ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


